As filed with the Securities and Exchange Commission on May 13, 2011 Registration Nos. 333-62270 and 811-10399 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Pre-Effective Amendment No. Post-Effective Amendment No. 48[X] and/or REGISTRATION STATEMENT Under the Investment Company Act Of 1940 Amendment No. 50[X] HENDERSON GLOBAL FUNDS (Exact Name of Registrant as Specified in Charter) , SUITE 1700 CHICAGO, ILLINOIS 60611 (Address of Principal Executive Offices, including Zip Code) Registrant's Telephone Number, Including Area Code:(312) 397-1122 (Name and Address of Agent for Service) Copy to: CHRISTOPHER K. YARBROUGH , SUITE 1700 CHICAGO, ILLINOIS 60611 CATHY G. O’KELLY VEDDER PRICE P.C. CHICAGO, ILLINOIS 60601 It is proposed that this filing will become effective:(check appropriate box) X immediately upon filing pursuant to paragraph (b); or on pursuant to paragraph (b); or 60 days after filing pursuant to paragraph (a)(1); or on pursuant to paragraph (a)(1); or 75 days after filing pursuant to paragraph (a)(2); or on pursuant to paragraph (a)(2) of Rule 485. If appropriate, check the following box: This post-effective amendment designates a new effective date for a previously filed post-effective amendment. SIGNATURES Pursuant to the requirements of the Securities Act of 1933, as amended and the Investment Company Act of 1940, as amended, the Registrant certifies that this Post-Effective Amendment No. 48 to the Registration Statement meets all the requirements for effectiveness pursuant to Rule 485(b) of the Securities Act of 1933, as amended, and the Registrant has duly caused this Post-Effective Amendment No. 48 and Amendment No. 50 under the Investment Company Act of 1940, as amended to the Registration Statement to be signed on its behalf by the undersigned, thereunto duly authorized, in the in City of Chicago, and State of Illinois, on the 13th day of May, 2011. HENDERSON GLOBAL FUNDS By:/s/ James G. O’Brien President SIGNATURES Pursuant to the requirements of the Securities Act of 1933, this Registration Statement has been signed by the following persons in the capacities and on the dates indicated: SignaturesTitleDate By:/s/ Roland C. Baker*TrusteeMay 13, 2011 Roland C. Baker By:/s/ Faris F. Chesley*TrusteeMay 13, 2011 Faris F. Chesley By:/s/ C. Gary Gerst*Trustee May 13, 2011 C. Gary Gerst By:/s/ James W. Atkinson* TrusteeMay 13, 2011 James W. Atkinson By:/s/ Richard W. Durkes*TrusteeMay 13, 2011 Richard W. Durkes By:/s/ James G. O’BrienTrustee and PresidentMay 13, 2011 James G. O’Brien(principal executive officer) By:/s/ Charles Thompson IITrustee and Vice PresidentMay 13, 2011 Charles Thompson II By:/s/ Troy StatczarTreasurerMay 13, 2011 Troy Statczar(principal financial officer/ principal accounting officer) *By:/s/ James G. O’Brien James G. O’Brien * Pursuant to powers of attorney filed with Post-Effective Amendment No. 40 to the Registrant’s Registration Statement filed on Form N-1A with the Commission on October 1, 2010 and powers of attorney filed with Post-Effective Amendment No. 46 to the Registrant’s Registration Statement filed on Form N-1A with the Commission on April 1, 2011. SIGNATURES This Registration Statement contains certain disclosures regarding the State Street Money Market Portfolio (the “Portfolio”), a series of State Street Master Funds (the “Trust”).The Trust has, subject to the next following sentence, duly caused this Post-Effective Amendment No.48 to the Registration Statement on Form N-1A of Henderson Global Funds (the “Registrant”) to be signed on its behalf by the undersigned, thereunto duly authorized, in the City of Boston and the Commonwealth of Massachusetts on May 13, 2011.The Trust is executing this Registration Statement only in respect of the disclosures contained herein specifically describing the Trust and the Portfolio, and hereby disclaims any responsibility or liability as to any other disclosures in this Registration Statement. STATE STREET MASTER FUNDS By:/s/ James E. Ross James E. Ross President, State Street Master Funds This Registration Statement on Form N-1A of the Registrant has been signed below by the following persons, solely in the capacities indicated and subject to the next following sentence, on May13,2011.Each of the following persons is signing this Post-Effective Amendment No. 48 to this Registration Statement only in respect of the disclosures contained herein specifically describing the Trust and the Portfolio, and hereby disclaims any responsibility or liability as to any other disclosures in this Registration Statement. SIGNATURETITLE /s/ James E. RossTrustee and President (Principal Executive Officer), State Street Master Funds James E. Ross /s/ Laura F. DellTreasurer (Principal Accounting Officer), State Street Master Funds Laura F. Dell William L. Boyan*Trustee, State Street Master Funds William L. Boyan Michael F. Holland*Trustee, State Street Master Funds Michael F. Holland Rina K. Spence*Trustee, State Street Master Funds Rina K. Spence Douglas T. Williams* Trustee, State Street Master Funds Douglas T. Williams *By:/s/ David James David James as Attorney-in-Fact pursuant to Powers of Attorney POWER OF ATTORNEY Each of the undersigned Trustees of State Street Master Funds (the “Master Trust”) hereby constitutes and appoints David James, Esq., and Eun An, Esq., each of them with full powers of substitution, as his or her true and lawful attorney-in-fact and agent to execute in his or her name and on his or her behalf in any and all capacities the Registration Statements on Form N-1A, and any and all amendments thereto, and all other documents, filed by the Master Trust or its affiliates with the Securities and Exchange Commission (the “SEC”') under the Investment Company Act of 1940, as amended, and (as applicable) the Securities Act of 1933, as amended, and any and all instruments which such attorneys and agents, or any of them, deem necessary or advisable to enable the Master Trust or its affiliates to comply with such Acts, the rules, regulations and requirements of the SEC, and the securities or Blue Sky laws of any state or other jurisdiction, including all documents necessary to ensure the Master Trust has insurance and fidelity bond coverage, and to file the same, with all exhibits thereto and other documents in connection therewith, with the SEC and such other jurisdictions, and the undersigned hereby ratifies and confirms as his or her own act and deed any and all acts that such attorneys and agents, or any of them, shall do or cause to be done by virtue hereof.Any one of such attorneys and agents has, and may exercise, all of the powers hereby conferred.The undersigned hereby revokes any Powers of Attorney previously granted with respect to the Master Trust concerning the filings and actions described herein. IN WITNESS WHEREOF, the undersigned have hereunto set their hands as of the 18th day of February 2011. SIGNATURETITLE /s/ Rina K. SpenceTrustee Rina K. Spence /s/ William L. Boyan Trustee William L. Boyan /s/ Michael F. HollandTrustee Michael F. Holland /s/ Douglas T. WilliamsTrustee Douglas T. Williams Exhibit Index Exhibit No. EX-101.INS XBRL Instance Document EX-101.SCH XBRL Taxonomy Extension Schema Document EX-101.CAL XBRL Taxonomy Extension Calculation Linkbase EX-101.DEF XBRL Taxonomy Extension Definition Linkbase EX-101.LAB XBRL Taxonomy Extension Labels Linkbase EX-101.PRE XBRL Taxonomy Extension Presentation Linkbase
